PER CURIAM.
Calvin B. Joppy appeals his sentence as a habitual violent felony offender. Because the state did not present sufficient proof of a qualifying prior conviction or release, we reverse the habitual violent felony offender sentence. On remand, the state may again seek a habitual violent felony offender sentence as long as all the requirements of section 775.084, Florida Statutes, are met. State v. Collins, 985 So.2d 985, 994 (Fla.2008).
Accordingly, we REVERSE and REMAND for proceedings consistent with this opinion.
ROBERTS, WETHERELL, and ROWE, JJ., concur.